Citation Nr: 0003484	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for testicular carcinoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1985 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for testicular carcinoma as a result of exposure 
to ionizing radiation.  The veteran submitted a notice of 
disagreement in May 1998, and the RO issued a statement of 
the case in June 1998.  The veteran submitted a substantive 
appeal in June 1998.


FINDINGS OF FACT

1.  There is no competent evidence of exposure to radiation 
in service.

2.  The veteran has not submitted competent (medical) 
evidence linking his testicular carcinoma, found 
approximately five years after service, to an incident of 
service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The claim for service connection for testicular carcinoma is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Where a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1999) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  38 
C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, such 
as any form of cancer, listed under 38 C.F.R. § 3.311(b)(2) 
found 5 years or more after service in an ionizing radiation-
exposed veteran may be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for testicular carcinoma; that is, 
evidence that shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  The United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has also stated that 
a claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992). "In order for a claim to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis) ...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
testimony), ...; and of a nexus between the in-service injury 
or disease and the current disability (medical evidence)."  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran had active service from December 1985 to January 
1992.  Service medical records show neither the presence of a 
malignant tumor nor any manifestations of testicular 
carcinoma.

The veteran's DD Form 214 indicates that his last duty 
assignment was aboard the U.S.S. Butte, and that his military 
occupational specialty (MOS) was that of a steam propulsion 
maintenance supervisor.  A reply from the National Personnel 
Records Center (NPRC) to the RO's request for all available 
records indicates that there are no records of radiation 
exposure for the veteran.

Post-service medical records do not show the presence of 
testicular carcinoma until 1997, approximately five years 
after service.  Records show that the veteran underwent a 
right inguinal exploration and a right radical orchiectomy in 
January 1997.  The evidence of record does not link the 
veteran's testicular carcinoma to an incident of service, 
including exposure to ionizing radiation.

Statements from the veteran are to the effect that his 
testicular carcinoma is due to his work as a boiler 
technician in the U.S. Navy aboard ship and to exposure to 
ionizing radiation, but this lay evidence is not sufficient 
to support a claim for service connection of a disability 
based on medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The veteran also states that the "Navy 
Times" reported that boiler technicians get testicular 
carcinoma more than any other occupational specialty, but 
this evidence does not specifically link the veteran's 
testicular carcinoma to service or to exposure to ionizing 
radiation.

In this case, there is no competent (medical) evidence 
linking the veteran's testicular carcinoma, found 
approximately five years after service, to an incident of 
service, including exposure to ionizing radiation.  Nor do 
the medical records demonstrate the presence of a disease 
specific to radiation-exposed veterans that may be granted 
service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(d).  While the evidence does 
show the presence of a radiogenic disease found at 38 C.F.R. 
§ 3.311(b)(2) that may be granted service connection based on 
exposure to ionizing radiation in service, the evidence does 
not show that the veteran was exposed to ionizing radiation 
while in service.

Since there is no evidence showing the veteran's exposure to 
ionizing radiation while in service and there is no competent 
(medical) evidence linking the veteran's testicular 
carcinoma, found approximately five years after service, to 
an incident of service, including exposure to ionizing 
radiation, the claim for service connection for testicular 
carcinoma is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for testicular carcinoma on the merits and finds 
no prejudice to the veteran in appellate denial of the claim 
as not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for testicular carcinoma at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking this condition to an 
incident of service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).


ORDER

The claim for service connection for testicular carcinoma is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

